            Case 1:20-cv-01006-RP Document 8 Filed 10/03/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 TEXAS LEAGUE OF UNITED LATIN                        §
 AMERICAN CITIZENS, NATIONAL                         §
 LEAGUE OF UNITED LATIN                              §
 AMERICAN CITIZENS, LEAGUE OF                        §
 WOMEN VOTERS OF TEXAS, RALPH                        §
 EDELBACH, and BARBARA MASON                         §
     Plaintiffs,                                     §
                                                     §
                                                     §
 v.                                                  §
                                                         CIVIL ACTION NO.
                                                     §
                                                     §
                                                         1:20-cv-1006-RP
 GREG ABBOTT, in his official capacity as            §
 Governor of Texas,                                  §
 RUTH HUGHS, in her official capacity as             §
 Texas Secretary of State,                           §
 DANA DEBEAUVOIR, in his official capa-              §
 city as Travis County Clerk,                        §
 CHRIS HOLLINS, in his official capacity             §
 as Harris County Clerk,                             §
 JOHN W. OLDHAM, in his official                     §
 capacity as Fort Bend County Elections              §
 Administrator,                                      §
 LISA RENEE WISE, in her official                    §
 capacity as El Paso County Elections                §
 Administrator                                       §
         Defendants.                                 §


            ADVISORY BY CHRIS HOLLINS, IN HIS OFFICIAL CAPACITY AS
                           HARRIS COUNTY CLERK

       1.      Chris Hollins, in his official capacity as Harris County Clerk, files this Advisory

and Declaration with the Court to provide factual and technical information necessary for the Court

and parties to understand the logistics of planning an election during a pandemic and the steps

taken to assure Harris County’s 2.4 million registered voters — 14 percent of the total registered

voters in Texas — are able to vote safely in this year’s general election.

                                                 1
             Case 1:20-cv-01006-RP Document 8 Filed 10/03/20 Page 2 of 3




        2.      The attached Declaration explains the detailed procedures Harris County is using

to protect the integrity of the election and the reasons why multiple ballot drop-off locations are

essential in a county as populous, diverse, and geographically large as Harris County. Finally, the

Declaration explains that the Governor’s eleventh-hour decision to close all but one of Harris

County’s ballot drop off locations has confused and will disenfranchise Harris County voters, who

wish to hand-deliver their ballots but cannot safely travel to a single drop-off location or will be

forced to wait in a long line a twelve lines are reduced to one.

        3.      Chris Hollins files this Advisory for the limited purpose explained above and

reserves all other rights.

                                                        Respectfully submitted,

  OF COUNSEL:                                           SETH HOPKINS
  VINCE RYAN                                            Assistant County Attorney
  HARRIS COUNTY ATTORNEY                                Texas Bar No. 24032435
                                                        1019 Congress Plaza, 15th Floor
                                                        Houston, Texas 77002
                                                        (713) 274-5141 (telephone)
                                                        Seth.Hopkins@cao.hctx.net

                                                        Pro Hac Vice forthcoming

                                                        /s/ Susan Hays
                                                        Susan Hays
                                                        Law Office of Susan Hays, PC
                                                        State Bar No. 24002249
                                                        P.O. Box 41647
                                                        Austin, Texas 78704
                                                        (214) 557-4819 (telephone)
                                                        (214) 432-8273 (facsimile)
                                                        hayslaw@me.com

                                                      ATTORNEYS FOR CHRIS HOLLINS, IN
                                                      HIS OFFICIAL CAPACITY AS HARRIS
                                                      COUNTY CLERK




                                                  2
             Case 1:20-cv-01006-RP Document 8 Filed 10/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE
       I certify that on the 3rd day of October, 2020, I electronically filed this document with the

clerk of court using the CM/ECF system, which will send notification of such filing to all counsel

of record.




                                                     __/s/Susan Hays_________________
                                                     Susan Hays




                                                 3
